Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding: Claims 1-3, 5-11 and 13-18:
Claims 1-3, 5-11 and 13-18 recite the phrase “other UE”. There is insufficient antecedent basis for this phrase in the claims .  Some of the claims use the phrases “another UE” and “other UE”; however, it is unclear that “other UE” and “another UE” are referring to the same UE.  Appropriate correction is required.

Regarding: Claims 7-8 and 15-16:
The claims are constructed in a way that makes it difficult to understand their meaning and boundaries.  Appropriate correction is required.

Dependent claims:
All dependent claims, by virtue of their dependencies on respective independent claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 4 6, 9, 11, 12 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., US Pub. 2021/0058889 (hereinafter Zhang) in view of Khoryaev et al., US Pub. 2022/0039080 (hereinafter Khoryaev).          

With respect to claim 1, Zhang teaches a user equipment (UE)(Fig. 1, V-UE  embedded within or associated with vehicle 411; Fig. 6A, receiving device 601), comprising: 
a transceiver (Fig. 3, transmitter 354TX and receiver 354RX; [0098] and [0101]) configured to receive one of a first uplink (UL) or sidelink (SL) signal from another UE (Fig. 1, V-UE  embedded within or associated with vehicle 412; Fig. 6A, TX device 602) ([0120], “The receiving device 601 may receive a PRS (or a sequence of PRSs) from the second transmitting device 603 (and from one or more of the other candidate TRPs) over an unlicensed radio band, and may determine a number of reference signal time difference (RSTD) measurements based at least in part on the received PRSs….”; [0067], PRS may be received on a sidelink channel); and
a processor (Fig. 3, TX processor 368) operably connected to the transceiver, the processor configured to determine 
a time of arrival for the first UL or SL signal relative to a reference time for the first UL or SL signal ([0120], “The receiving device 601 may receive a PRS (or a sequence of PRSs) from the second transmitting device 603 (and from one or more of the other candidate TRPs) over an unlicensed radio band, and may determine a number of reference signal time difference (RSTD) measurements based at least in part on the received PRS”, Note: (1) The PRS signals that are transmitted by the one or more transmitting devices are received at the receiving device 601 at different timing instances (TOA1, TOA2, etc.)…… RSTD values are obtained from the TOA values, and (2) As per para [0118], “Each of the TRPs may be an eNB, a gNB, a UE, or any other suitable wireless device or node), 
a propagation time for the first UL or SL signal ([0067], “…….The positioning signals may include positioning reference signals (PRSs) associated with observed time difference of arrival (OTDOA) positioning operations, ranging signals associated with round-trip time (RTT) positioning operations, or other suitable signals from which the position of the UE can be determined…….”, RTT  is based on propagation time;  [0115]; [0140], “the UE performs a round-trip time (RTT) ranging operation with the at least one candidate TRP based at least in part on the received PRS and the one or more transmitted PRSs”), 
a distance between the UE and the other UE based on at least 
the time of arrival for the first UL or SL signal (abstract, “methods and apparatuses for wireless communication that may allow a user equipment (UE) to determine its relative position and distances to other UEs more accurately than standard vehicle-to-everything (V2X) communications allow.  In some implementations, a UE (or other wireless communication device) participating in a positioning operation may transmit and receive positioning signals on an unlicensed radio band ………..The positioning signals may include positioning reference signals (PRSs) associated with observed time difference of arrival (OTDOA) positioning operations, ranging signals associated with round-trip time (RTT) positioning operations, or other suitable signals from which the position of the UE can be determined”, RTT uses time of arrival; [0067]; [0108]), 
a first round trip time for transmissions between a base station and the other UE, a propagation time for the first UL or SL signal, 
and a second round trip time for transmissions between the base station and the UE, and 
Zhang teaches a processor configured to determine a time of arrival for the first UL or SL signal relative to a reference time for the first UL or SL signal, a propagation time for the first UL or SL signal, and a distance between the UE and the other UE.  Zhang also teaches second (multiple) UL or SL signals (fig. 6A, PRSs).  Zhang is silent on “determining an angle of arrival relative to a coordinate system of the UE for one of a second UL signal or a second SL signal from the other UE”.
However, Khoryaev teaches determining an angle of arrival relative to a coordinate system of the UE for one of a second UL signal or a second SL signal from the other UE ([0040]; [0042], “In order to further improve vehicle positioning accuracy, ranging/positioning protocols between vehicles, as well as between vehicles and road side units (RSU—infrastructure units) can be enabled. Vehicles and/or RSUs can measures signal location parameters as part of geo-location information such as phase difference(s), time of arrival(s), time difference(s) of arrival, propagation delay(s), angle of arrival(s) to extract information about inter-vehicle or vehicle-RSU distances/ranges”; See also [0143]; [0150]; [0258]; [0211], multiple ranging reference signal; fig. 25, step 2510).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Zhang system to include the feature “determining an angle of arrival relative to a coordinate system of the UE for one of a second UL signal or a second SL signal from the other UE”, as disclosed by Khoryaev because both 3GPP LTE and NR wireless technologies can be used to improve vehicle location utilizing inter-vehicle and vehicle-to-infrastructure communication and ranging protocols to determine or refine vehicle coordinates (See Khoryaev: Para [0006]).


With respect to claim 9, Zhang teaches a method, comprising: 
receiving, at a user equipment (UE) (Fig. 1, V-UE  embedded within or associated with vehicle 411; Fig. 6A, receiving device 601) one of a first uplink (UL) or sidelink (SL) signal from another UE (Fig. 1, V-UE  embedded within or associated with vehicle 412; Fig. 6A, TX device 602) ([0120], “The receiving device 601 may receive a PRS (or a sequence of PRSs) from the second transmitting device 603 (and from one or more of the other candidate TRPs) over an unlicensed radio band, and may determine a number of reference signal time difference (RSTD) measurements based at least in part on the received PRSs….”; [0067], PRS may be received on a sidelink channel); and
 determining 
a time of arrival for the first UL or SL signal relative to a reference time for the first UL or SL signal ([0120], “The receiving device 601 may receive a PRS (or a sequence of PRSs) from the second transmitting device 603 (and from one or more of the other candidate TRPs) over an unlicensed radio band, and may determine a number of reference signal time difference (RSTD) measurements based at least in part on the received PRS”, Note: (1) The PRS signals that are transmitted by the one or more transmitting devices are received at the receiving device 601 at different timing instances (TOA1, TOA2, etc.)…… RSTD values are obtained from the TOA values, and (2) As per para [0118], “Each of the TRPs may be an eNB, a gNB, a UE, or any other suitable wireless device or node), 
a propagation time for the first UL or SL signal ([0067], “…….The positioning signals may include positioning reference signals (PRSs) associated with observed time difference of arrival (OTDOA) positioning operations, ranging signals associated with round-trip time (RTT) positioning operations, or other suitable signals from which the position of the UE can be determined…….”, RTT  is based on propagation time;  [0115]; [0140], “the UE performs a round-trip time (RTT) ranging operation with the at least one candidate TRP based at least in part on the received PRS and the one or more transmitted PRSs”), 
a distance between the UE and the other UE based on at least 
the time of arrival for the first UL or SL signal (abstract, “methods and apparatuses for wireless communication that may allow a user equipment (UE) to determine its relative position and distances to other UEs more accurately than standard vehicle-to-everything (V2X) communications allow.  In some implementations, a UE (or other wireless communication device) participating in a positioning operation may transmit and receive positioning signals on an unlicensed radio band ………..The positioning signals may include positioning reference signals (PRSs) associated with observed time difference of arrival (OTDOA) positioning operations, ranging signals associated with round-trip time (RTT) positioning operations, or other suitable signals from which the position of the UE can be determined”, RTT uses time of arrival; [0067]; [0108]), 
a first round trip time for transmissions between a base station and the other UE, a propagation time for the first UL or SL signal, 
and a second round trip time for transmissions between the base station and the UE, and 
Zhang teaches determining a time of arrival for the first UL or SL signal relative to a reference time for the first UL or SL signal, a propagation time for the first UL or SL signal, and a distance between the UE and the other UE, but is silent on “determining an angle of arrival relative to a coordinate system of the UE for one of a second UL signal or a second SL signal from the other UE”.
However, Khoryaev teaches determining an angle of arrival relative to a coordinate system of the UE for one of a second UL signal or a second SL signal from the other UE ([0040]; [0042], “In order to further improve vehicle positioning accuracy, ranging/positioning protocols between vehicles, as well as between vehicles and road side units (RSU—infrastructure units) can be enabled. Vehicles and/or RSUs can measures signal location parameters as part of geo-location information such as phase difference(s), time of arrival(s), time difference(s) of arrival, propagation delay(s), angle of arrival(s) to extract information about inter-vehicle or vehicle-RSU distances/ranges”; See also [0143]; [0150]; [0258], [0211], multiple ranging reference signal; fig. 25, step 2510).                ).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Zhang system to include the feature “determining an angle of arrival relative to a coordinate system of the UE for one of a second UL signal or a second SL signal from the other UE”, as disclosed by Khoryaev because both 3GPP LTE and NR wireless technologies can be used to improve vehicle location utilizing inter-vehicle and vehicle-to-infrastructure communication and ranging protocols to determine or refine vehicle coordinates (See Khoryaev: Para [0006]).


With respect to claims 3 and 11, Zhang teaches wherein the processor is further configured to determine one of: 
a distance of the other UE relative to the UE (abstract, “methods and apparatuses for wireless communication that may allow a user equipment (UE) to determine its relative position and distances to other UEs more accurately than standard vehicle-to-everything (V2X) communications allow.  In some implementations, a UE (or other wireless communication device) participating in a positioning operation may transmit and receive positioning signals on an unlicensed radio band ………..The positioning signals may include positioning reference signals (PRSs) associated with observed time difference of arrival (OTDOA) positioning operations, ranging signals associated with round-trip time (RTT) positioning operations, or other suitable signals from which the position of the UE can be determined”, RTT uses time of arrival; [0067]; [0108]), 
a position of the other UE relative to the UE in a coordinate system oriented on the UE, 
a position of the other UE relative to the UE in a global coordinate system, and 
a position of the other UE in the global coordinate system.


With respect to claims 4 and 12, Zhang teaches wherein the UE is one of configured with or determines: a transmission instance and transmission parameters of the first UL or SL signal, or a transmission instance and transmission parameters of the second UL or SL signal ([0118], “The receiving device 601 may receive location assistance data from the first transmitting device 602 over a channel of a radio access network (RAN)…… The location assistance data may include a list of candidate transmission-reception points (TRPs) for a positioning operation. For example, the location assistance data may include information for a reference cell and a plurality of neighbor cells (such as the second transmitting device 603). The location assistance data also may include one or more of identification information for the candidate TRPs, timing information for the candidate TRPs, PRS configurations of the candidate TRPs, and location information of the candidate TRPs”, assistance data provides transmission instance and transmission parameters, ; [0068]; [0134]).


With respect to claims 6 and 14, Zhang is silent on “wherein the first UL or SL signal is an SL signal and the second UL or SL signal is an SL signal, and wherein one of the time of arrival for the first SL signal or the angle of arrival of the second SL signal is determined from one of: a transmission by the other UE on a physical sidelink shared channel (PSSCH) or physical sidelink control channel (PSCCH), a transmission by the other UE of a sidelink reference signal (RS), a transmission by the other UE of a sidelink synchronization signal/physical sidelink broadcast channel (PSBCH) block (S-SSB), or a transmission by the other UE on a physical sidelink feedback channel (PSFCH)”.
However, Khoryaev teaches wherein the first UL or SL signal is an SL signal and the second UL or SL signal is an SL signal, and wherein one of the time of arrival for the first SL signal or the angle of arrival of the second SL signal is determined from one of: a transmission by the other UE on a physical sidelink shared channel (PSSCH) or physical sidelink control channel (PSCCH), a transmission by the other UE of a sidelink reference signal (RS), a transmission by the other UE of a sidelink synchronization signal/physical sidelink broadcast channel (PSBCH) block (S-SSB), or a transmission by the other UE on a physical sidelink feedback channel (PSFCH) ([0152], “various embodiments of the sidelink communications that can include a sidelink demodulation reference signals (DMRS) of a physical sidelink shared or control channel (i.e. PSSCH/PSSCH/PSDCH) within resources of transmission at 702 that can be used for sidelink ranging related measurements, e.g. time of arrival estimation of the signals from different nodes, signals strength, and sidelink communication protocols”; [0156]-[0157]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Zhang system to include the feature “wherein the first UL or SL signal is an SL signal and the second UL or SL signal is an SL signal, and wherein one of the time of arrival for the first SL signal or the angle of arrival of the second SL signal is determined from one of: a transmission by the other UE on a physical sidelink shared channel (PSSCH) or physical sidelink control channel (PSCCH), a transmission by the other UE of a sidelink reference signal (RS), a transmission by the other UE of a sidelink synchronization signal/physical sidelink broadcast channel (PSBCH) block (S-SSB), or a transmission by the other UE on a physical sidelink feedback channel (PSFCH)”, as disclosed by Khoryaev because both 3GPP LTE and NR wireless technologies can be used to improve vehicle location utilizing inter-vehicle and vehicle-to-infrastructure communication and ranging protocols to determine or refine vehicle coordinates (See Khoryaev: Para [0006]).


Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Khoryaev and further in view of Zarifi et al., US Pub. 2021/0227484 (hereinafter Zarifi).

With respect to claims 5 and 13, Zhang in view of Khoryaev is silent on “wherein the first UL or SL signal is an SL signal and the second UL or SL signal is an SL signal, and wherein one of the time of arrival for the first SL signal or the angle of arrival of the second SL signal is determined from one of: a transmission by the other UE on a physical sidelink shared channel (PSSCH) or physical sidelink control channel (PSCCH), a transmission by the other UE of a sidelink reference signal (RS), a transmission by the other UE of a sidelink synchronization signal/physical sidelink broadcast channel (PSBCH) block (S-SSB), or a transmission by the other UE on a physical sidelink feedback channel (PSFCH)”.
However, Khoryaev teaches  wherein the first UL or SL signal is an SL signal and the second UL or SL signal is an SL signal, and wherein one of the time of arrival for the first SL signal or the angle of arrival of the second SL signal is determined from one of: a transmission by the other UE on a physical sidelink shared channel (PSSCH) or physical sidelink control channel (PSCCH), a transmission by the other UE of a sidelink reference signal (RS), a transmission by the other UE of a sidelink synchronization signal/physical sidelink broadcast channel (PSBCH) block (S-SSB), or a transmission by the other UE on a physical sidelink feedback channel (PSFCH) ([0047], “Communications system 200 also includes a UE 215, the location of which is to be determined using a RTOA method. Based on measurements of signals (e.g., reference signals, such as sounding reference signal (SRS) or demodulation reference signal (DMRS), or signals transmitted on physical channels, such as a physical random access channel (PRACH), a physical uplink shared channel (PUSCH), or a physical uplink control channel (PUCCH)), transmitted by UE 215, the MDs make RTOA measurements, including: the RTOA at first MD 205, the RTOA at second MD 207, and the RTOA at third MD 209. Each measured RTOA is with respect to a reference time that can be configurable”).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Zhang-Khoryaev system to include the feature “wherein the first UL or SL signal is an SL signal and the second UL or SL signal is an SL signal, and wherein one of the time of arrival for the first SL signal or the angle of arrival of the second SL signal is determined from one of: a transmission by the other UE on a physical sidelink shared channel (PSSCH) or physical sidelink control channel (PSCCH), a transmission by the other UE of a sidelink reference signal (RS), a transmission by the other UE of a sidelink synchronization signal/physical sidelink broadcast channel (PSBCH) block (S-SSB), or a transmission by the other UE on a physical sidelink feedback channel (PSFCH)”, as disclosed by Zarifi because it provides a method of determining timing of an uplink signal (See Zarifi: Para [0005]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295. The examiner can normally be reached 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARNAUTH G PERSAUD/Examiner, Art Unit 2477                                                                                                                                                                                                        8/26/2022


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477